DETAILED ACTION

Election/Restrictions
Claims 1 and 7-20 allowable. The restriction requirement as set forth in the Office action mailed on 6/28/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn in its entirety. Claims 11-20 have been rejoined
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alistair Chan on 1/20/2021.



In claim 1: --, wherein the body is configured to be placed on the yoga mat with the first adhesive layer to try a position, wherein the position can be made permanent by removing the body from the mat, removing the first adhesive layer to expose the second adhesive layer, and placing the body on the yoga mat with the second adhesive layer—has been inserted in the last line of claim 1 between “mat” and “.”.

In claim 8, lines 6-7, “a first adhesive layer with a removable cover over the adhesive layer” has been replaced with –a first temporary adhesive layer and a second permanent adhesive layer separated by a removable cover—

In claim 8, lines 8-9 “wherein the rubberized body is configured to be placed at a chosen location on the yoga mat” has been replaced with --, wherein the body is configured to be temporarily placed on the yoga mat at a chosen location with the first adhesive layer, wherein the placement can be made permanent by removing the body from the mat, removing the first adhesive layer to expose the second adhesive layer, and placing the body on the yoga mat with the second adhesive layer—

In claim 15, line 5: “rubberized device” has been replaced with –device of claim 1—

In claim 18, line 2, “rubberized device” has been replaced with –device of claim 1—

In claim 19, lines 1 and 2, and lines 2 and 3: “rubberized devices” has been replaced with –devices of claim 1—

In claim 20, lines 1 and 2: “rubberized device” has been replaced with –device of claim 1—

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.